Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 07/30/2019.
Claims 1-19 are pending in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/30/2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 4, 6, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 1 recites: “verifying, by the host device, the certificate of the replaceable accessory;” (line 9) Claim 4 which depends from claim 1 recites: “verifying, by the host device, a certificate of the replaceable accessory…” (lines 1-2).  It is unclear whether the certificate verifications cited in claim 1 and claim 4 are the same or different.  Therefore, claim 4 is indefinite and is rejected under 35 U.S.C. 112(b).
For purpose of examination, Examiner assumes these certificate verifications are the same.
Appropriate correction(s) is/are required.
b. Claim 1 recites: “verifying by the host device that the subset of the master revocation list has a legitimate signature and corresponds to the certificate;” (lines 12-13).  Claim 6 which depends from claim 1 recites: “The method of claim 1, further comprising verifying a revocation list signature …”  It is unclear whether the cited revocation list signature verifications in claim 1 and claim 6 are the same or different.  Therefore, claim 6 is indefinite and is rejected under 35 U.S.C. 112(b).
For purpose of examination, Examiner assumes these revocation list signature verifications are the same.
Similar analysis and assumption are applied to the limitation “a revocation list signature” of claim 16 with respect to the limitation “verifying, by the host device, a signature of the subset of the master revocation list (lines 13-14) of claim 1.  Therefore, claim 16 is indefinite and is rejected under 35 U.S.C. 112(b).
Appropriate correction(s) is/are required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 4-6, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neill et al.  (US 7,801,869), hereinafter “Neill” in view of Pinner et al. (US 20200021574 A1), hereinafter “Pinner”.
Regarding claim 1, Neill discloses in a system comprising a host device and a plurality of replaceable accessories (Fig.1 with associated text: device 14-host device; cartridge 16s- replaceable accessories), a method for updating a revocation list in the host device, the method comprising: 
storing a certificate in each replaceable accessory of the plurality of replaceable accessories (Col. 3, lines 12-13: Each of the cartridges has a serial number-certificate); 
storing a subset of a master revocation list in each of the plurality of replaceable accessories (Col. 3, lines 25-28: “Each cartridge 16 produced by the manufacturer 12 has a partial revocation list (PRL) 20- subset of a master revocation list- that is created from a selection of serial numbers from the list stored in the revocation pool 18- master revocation list-, and is stored on a memory device”); 
establishing communication between the host device and a replaceable accessory of the plurality of replaceable accessories (Col. 4, lines 65-67: “the device 14 recognize that a new cartridge 16 has been inserted and reads the new cartridge's PRL 20 as indicated in step 214”); 
verifying, by the host device, the certificate of the replaceable accessory (Col. 5, lines 4-12: “The device 14 will then copy the serial number of the cartridge 16 being installed into its locally stored list of used serial numbers contained in its database 30 as indicated in step 218. This number is checked against both the used and revoked cartridge lists in the database 30 to ensure that the cartridge 16 being installed does not have a serial number that has been revoked or previously used at step 220. It is the device's responsibility to perform these checks and to not accept a cartridge having a previously used or revoked serial number.”); 
[comparing, by the host device, the subset of the master revocation list with the revocation list of the host device;] 
verifying by the host device that the subset of the master revocation list has a legitimate signature and corresponds to the certificate (Col. 3, lines 36-39: the PRL is signed and a device uses an embedded public key to validate a PRL from the manufacture; Col. 4, lines 26-42: the PRL is combined with the serial number and is signed; Col. 4, lines 59-62: a device uses an embedded public key to validate a PRL); 
[determining, by the host device, that the subset of the master revocation list includes a new/updated entry; and merging the new/updated entry with the revocation list of the host device].
Neill discloses updating its list of revoked serial numbers with the list of revoked serial numbers on the PRL from the inserted cartridge (Col. 4, line 65-Col. 5, line 3). Neill does not explicitly disclose comparing, by the host device, the subset of the master revocation list with the revocation list of the host device; determining, by the host device, that the subset of the master revocation list includes a new/updated entry; and merging the new/updated entry with the revocation list of the host device.  However, updating data for a list by identifying data missing from the list with data present in another list are known in the art before the effective filing date of the claimed invention and Pinner’s teaching is an example (paragraph [0065]: “the contact service 116 may fill in the data missing from one contact 148 in the search results with data present in the duplicate contact 148. For example, the contact service 116 may add personal email addresses and telephone numbers from a first contact 148 in the search results for an individual to a second contact 148 in the search results for the individual that lacks the personal email addresses and telephone numbers.” Note: in order to identifying data missing from a list with data present in another list, a comparison must be done.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neill’s teaching of updating a revocation list with Pinner’s teaching of updating data for a list by identifying data missing from the list with data present in another list because the result would have been predictable and resulted in comparing, by the host device, the subset of the master revocation list with the revocation list of the host device; determining, by the host device, that the subset of the master revocation list includes a new/updated entry; and merging the new/updated entry with the revocation list of the host device.  
Regarding claim 4, Neill and Pinner disclose the method of claim 1.  Neill further discloses wherein verifying, by the host device, a certificate of the replaceable accessory further comprises checking that the certificate is not listed on the revocation list of the host device (Neill, Col 5, lines 4-13).
Regarding claim 5, Neill and Pinner disclose the method of claim 1.  Neill further discloses wherein the replaceable accessory comprises one of either a printer ink/toner replacement cartridge (Neill, Col. 1, lines 49-50), a 3D printer filament cartridge/spool, an electronic cigarette replacement cartridge, a beverage pod, a replacement filter element for a filtering apparatus, a sensor for a medical device, a refill cartridge for a medicine delivery system, a battery, a battery charger, and other replaceable accessory connected to and used by a longer lasting host device (Neill, Col. 1, lines 49-50: the cartridge may be a disposable medical device).
Regarding claim 6, Neill and Pinner disclose the method of claim 1, further comprising verifying a revocation list signature to establish the authenticity of the subset of the master revocation list prior to the step of comparing (a). Neill, Col. 4, line 35-42: PRL is signed; Col. 4, line 59-Col. 5, line 3: verifying signature before updating.  b).Pinner, paragraph [0065]: updating data for a list by identifying data missing from the list with data present in another list.  The combination of (a) and (b) would result in an obvious and predictable result of verifying the revocation list signature to establish the authenticity of the subset of the master revocation list prior to the step of comparing).
Regarding claim 12, Neill discloses in a system comprising a host device and a plurality of replaceable accessories (Fig.1 with associated text: device 14-host device; cartridge 16s- replaceable accessories), a method for updating a revocation list in the host device, the method comprising: 
storing an authentication certificate in each replaceable accessory of the plurality of replaceable accessories (Col. 3, lines 12-13: Each of the cartridges has a serial number-authentication certificate); 
storing a subset of a master revocation list in each of the plurality of replaceable accessories (Col. 3, lines 25-28: “Each cartridge 16 produced by the manufacturer 12 has a partial revocation list (PRL) 20- subset of a master revocation list- that is created from a selection of serial numbers from the list stored in the revocation pool 18- master revocation list-, and is stored on a memory device”); establishing communication between the host device and a replaceable accessory of the plurality of replaceable accessories; 
determining that the authentication certificate of the replacement accessory is not on the revocation list of the host device; verifying, by the host device, the authentication certificate of the replaceable accessory (Col. 5, lines 3-13: checking the serial number of the cartridge is not on the used and revoked cartridge lists in the device 14 database to accept or inhibit the cartridge); 
verifying, by the host device, a signature of the subset of the master revocation list (Col. 3, lines 36-39: the PRL is signed and a device uses an embedded public key to validate a PRL from the manufacture; Col. 4, lines 26-42: the PRL is combined with the serial number and is signed; Col. 4, lines 59-62: a device uses an embedded public key to validate a PRL); 
validating that the signature of the subset of the master revocation list is bound to one or more values of the authentication certificate in the authentication device (Col. 3, lines 12-13: “Each of the cartridges has a serial number”; Col. 4, lines 26-42: the PRL is combined with the serial number and then signed); 
[comparing, by the host device, the subset of the master revocation list with the revocation list of the host device; determining, by the host device, that the subset of the master revocation list includes a new/updated entry, the new/updated entry being different from any existing entry of the revocation list of the host device; and merging the new/updated entry with the revocation list of the host device].
Neill discloses updating its list of revoked serial numbers with the list of revoked serial numbers on the PRL from the inserted cartridge (Col. 4, line 65-Col. 5, line 3). Neill does not explicitly disclose comparing, by the host device, the subset of the master revocation list with the revocation list of the host device; determining, by the host device, that the subset of the master revocation list includes a new/updated entry; and merging the new/updated entry with the revocation list of the host device.  However, updating data for a list by identifying data missing from the list with data present in another list are known in the art before the effective filing date of the claimed invention and Pinner’s teaching is an example (paragraph [0065]: “the contact service 116 may fill in the data missing from one contact 148 in the search results with data present in the duplicate contact 148. For example, the contact service 116 may add personal email addresses and telephone numbers from a first contact 148 in the search results for an individual to a second contact 148 in the search results for the individual that lacks the personal email addresses and telephone numbers.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neill’s teaching of updating a revocation list with Pinner’s teaching of updating data for a list by identifying data missing from the list with data present in another list because the result would have been predictable and resulted in comparing, by the host device, the subset of the master revocation list with the revocation list of the host device; determining, by the host device, that the subset of the master revocation list includes a new/updated entry; and merging the new/updated entry with the revocation list of the host device.  
Regarding claim 15, Neill and Pinner disclose the method of claim 12.  Neill further discloses wherein the replaceable accessory comprises one of either a printer ink/toner replacement cartridge (Neill, Col. 1, lines 49-50), a 3D printer filament cartridge/spool, an electronic cigarette replacement cartridge, a beverage pod, a replacement filter element for a filtering apparatus, a sensor for a medical device, a refill cartridge for a medicine delivery system, a battery, a battery charger, and other replaceable accessory connected to and used by a longer lasting host device (Neill, Col. 1, lines 49-50: the cartridge may be a disposable medical device).
Regarding claim 16, Neill and Pinner disclose the method of claim 12, further comprising verifying a revocation list signature to establish the authenticity of the subset of the master revocation list prior to the step of comparing (a).Neill, Col. 3, lines 12-13: “Each of the cartridges has a serial number”; Col. 4, lines 26-42: the PRL is combined with the serial number and then signed; Col. 4, line 59-Col. 5, line 3: verifying signature before updating.  b).Pinner, paragraph [0065]: updating data for a list by identifying data missing from the list with data present in another list.  The combination of (a) and (b) would result in an obvious and predictable result of verifying the revocation list signature to establish the authenticity of the subset of the master revocation list prior to the step of comparing).
Regarding claim 17, Neill and Pinner disclose the method of claim 12, further comprising verifying a certificate signature and verifying the signature of the subset of the master revocation list, to establish the authenticity of the subset of the master revocation list prior to the step of comparing that the subset of the master revocation list includes a new/updated entry (a). Neill, Col. 4, line 35-42: PRL is signed; Col. 4, line 59-Col. 5, line 3: verifying signature before updating.  b). Pinner, paragraph [0065]: updating data for a list by identifying data missing from the list with data present in another list.  Note: in order to identifying data missing from a list with data present in another list, a comparison must be done. The combination of (a) and (b) would result in an obvious and predictable result of verifying the revocation list signature to establish the authenticity of the subset of the master revocation list prior to the step of comparing).

Regarding claim 19, Neill and Pinner disclose the method of claim 17.  Neill further discloses wherein the certificate signature and the signature of the subset of the master revocation list are the same signature (Neill, Col. 3, lines 12-13: “Each of the cartridges has a serial number-certificate”; Col. 4, lines 26-42: the PRL is combined with the serial number and then signed).
8.	Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neill et al.  (US 7,801,869), hereinafter “Neill”, in view of Pinner et al. (US 20200021574 A1), hereinafter “Pinner”, and in view of Wasily et al. (US 20190036688 A1), hereinafter “Wasily”.
	Regarding claim 2, Neill and Pinner disclose the method of claim 1. Neill further discloses, wherein storing a subset of a master revocation list in each of the plurality of replaceable accessories further comprises storing the accessory certificate with the subset of the master revocation list in a memory location of an [authentication integrated circuit] in each of the plurality of replaceable accessories (Neill, Col. 3, lines 12-13: each cartridge has a serial number; Col. 3, lines 25-28: “Each cartridge 16 produced by the manufacturer 12 has a partial revocation list (PRL) 20 that is created from a selection of serial numbers from the list stored in the revocation pool 18, and is stored on a memory device thereof.” Col. 4, lines 26-42: the PRL is combined with the serial number and then signed)
	Neill discloses storing the partial revocation list on the memory of the cartridge, but Neill in combination with Pinner do not explicitly disclose the memory is of an authentication integrated circuit.  However, storing data in a memory location of an authentication integrated circuit is known in the art before the effective filing date of the claimed invention and Wasily’s teaching is an example (paragraph [0045]: Hardware device could be a medical device or a device with an embedded hardware secure element.  “The secure element 138 may be a secure element chip, which may be an integrated circuit and/or memory that securely stores certificates, keys or other authentication or identification information data.” Paragraph [0046]: the hardware device takes part in authentication)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neill and Pinner’s teachings of updating a revocation list with updating data for a list by identifying data missing from the list with data present in another list with Wasily’s teaching of storing data in a memory location of an authentication integrated circuit.  The motivation to do so would be for secure communication between two parties as taught by Wasily (paragraphs [0002] and [0005]).
Regarding claim 3, Neill, Pinner and Wasily disclose the method of claim 2.  Neill further discloses storing the subset of the master revocation with a signature in the memory location, wherein the subset is bound to one or more values of the certificate in the replaceable accessory (Neill, Col. 3, lines 12-13: “Each of the cartridges has a serial number”; Col. 4, lines 26-42: the PRL is combined with the serial number and then signed).
Regarding claim 13, Neill and Pinner disclose the method of claim 12, wherein storing the authentication certificate of the accessory further comprises storing [a public key] and a digital signature in a memory location of an [authentication integrated circuit] in each of the plurality of replaceable accessories (Neill, Col. 3, lines 25-38: a PRL is digitally signed when created and stored in the memory device of each cartridge). 
Neill discloses storing the partial revocation list on the memory of the cartridge, but Neill in combination with Pinner do not explicitly disclose storing a public key and the memory is of an authentication integrated circuit.  However, storing a public key and other data in a memory location of an authentication integrated circuit is known in the art before the effective filing date of the claimed invention and Wasily’s teaching is an example (paragraph [0010]-[0011]: digital certificate includes a public key and device identifiers; paragraph [0045]: “The secure element 138 may be a secure element chip, which may be an integrated circuit and/or memory that securely stores certificates, keys or other authentication or identification information data.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neill and Pinner’s teachings of updating a revocation list with updating data for a list by identifying data missing from the list with data present in another list with Wasily’s teaching of a public key and other data in a memory location of an authentication integrated circuit.  The motivation to do so would be for secure communication between two parties as taught by Wasily (paragraphs [0002] and [0005]).
Regarding claim 14, Neill and Pinner disclose the method of claim 12.  Neill further discloses wherein storing the subset of a master revocation list in each of the plurality of replaceable accessories further comprises storing the subset of the master revocation list in a memory location of an [authentication integrated circuit] in each of the plurality of replaceable accessories (Neill, Col. 3, lines 25-28: “Each cartridge 16 produced by the manufacturer 12 has a partial revocation list (PRL) 20 that is created from a selection of serial numbers from the list stored in the revocation pool 18, and is stored on a memory device thereof.”)
Neill discloses storing the partial revocation list on the memory of the cartridge, but Neill in combination with Pinner do not explicitly disclose the memory is of an authentication integrated circuit.  However, storing data in a memory location of an authentication integrated circuit is known in the art before the effective filing date of the claimed invention and Wasily’s teaching is an example (paragraph [0045]: Hardware device could be a medical device or a device with an embedded hardware secure element.  “The secure element 138 may be a secure element chip, which may be an integrated circuit and/or memory that securely stores certificates, keys or other authentication or identification information data.” Paragraph [0046]: the hardware device takes part in authentication)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neill and Pinner’s teachings of updating a revocation list with updating data for a list by identifying data missing from the list with data present in another list with Wasily’s teaching of storing data in a memory location of an authentication integrated circuit.  The motivation to do so would be for secure communication between two parties as taught by Wasily (paragraphs [0002] and [0005]).
9.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Neill et al.  (US 7,801,869), hereinafter “Neill” in view of Wasily et al. (US 20190036688 A1), hereinafter “Wasily”.
Regarding claim 7, Neill discloses an [authentication integrated circuit (IC)] for use in a replaceable accessory, the replaceable accessory for authenticated communication with a host device (Fig. 1 with associated text: device 14-host device; cartridge- replaceable accessory; Col. 5, lines 4-13: cartridge with revoked serial number is inhibited- unauthenticated), [the authentication IC] comprising: 
[a processor for executing authentication commands received from the host device]; and 
a memory for storing an [authentication] certificate and a certificate revocation list, wherein the certificate revocation list being a subset of a master revocation list provided by a certificate authority (Col. 3, lines 25-28: “Each cartridge 16 produced by the manufacturer 12 has a partial revocation list (PRL) 20- subset of a master revocation list- that is created from a selection of serial numbers from the list stored in the revocation pool 18-master revocation list-, and is stored on a memory device”), the subset of the master revocation list updates a certificate revocation list in the host device when the host device authenticates the replaceable accessory (Col. 4, lines 36-42: the PRL and cartridge are bound by a digital signature; Col. 4, line 60-Col. 5, line 3: an embedded public key is used to validate the PRL and device 14 -host device-revocation list is updated; Col. 5, lines 4-13: authenticating the cartridge).
Neill discloses replaceable accessories could be printer cartridges or medical instruments (Col. 1, lines 49-50 and Col. 4, lines 48-49) and the cartridge stores a partial revocation list on a memory device as presented above, but Neill does not explicitly disclose the replaceable accessory/cartridge has an authentication integrated circuit comprising a processor for executing authentication commands.  However, a medical device with an integrated circuit comprising a processor for executing authentication commands is known in the art before the effective filing date of the claimed invention and Wasily’s teaching is an example (paragraph [0045]: hardware device 106 is a medical device embedded with a hardware secure element which could be an integrated circuit with a processor and memory.  Paragraph [0046]: the hardware device takes part in authentication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neill’s teaching of updating a revocation list with Wasily’s teaching of a medical device with an integrated circuit comprising a processor for executing authentication commands.  The motivation to do so would be for secure communication between two parties as taught by Wasily (paragraphs [0002] and [0005]).
Regarding claim 8, Neill and Wasily disclose the authentication IC of claim 7.  Neill further discloses wherein the memory is characterized as being a non-volatile memory (Neil, Col. 4, line 27).
Regarding claim 9, Neill and Wasily disclose the authentication IC of claim 7.  Neill further discloses wherein the subset of the master revocation list is signed with a signature that binds the subset to one or more values of the certificate in the replaceable accessory (Neill, Col. 3, lines 12-13: “Each of the cartridges has a serial number-certificate”; Col. 4, lines 26-42: the PRL is combined with the serial number and then signed).
Regarding claim 10, Neill and Wasily disclose the authentication IC of claim 7.  Neill further discloses wherein the replaceable accessory comprises one of either a printer ink/toner replacement cartridge (Neill, Col. 1, lines 49-50), a 3D printer filament cartridge/spool, an electronic cigarette replacement cartridge, a beverage pod, a replacement filter element for a filtering apparatus, a sensor for a medical device, a refill cartridge for a medicine delivery system, a battery, a battery charger, and other replaceable accessory connected to and used by a longer lasting host device (Neill, Col. 1, lines 49-50: the cartridge may be a disposable medical device).
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neill et al.  (US 7,801,869), hereinafter “Neill”, in view of Wasily et al. (US 20190036688 A1), hereinafter “Wasily” and in view of Potkonjak (US 20100293612), hereinafter “Potkonjak”.
Regarding claim 11, Neill and Wasily disclose the authentication IC of claim 7.  Neill and Wasily do not explicitly disclose wherein the processor is further characterized as being a finite state machine.  However, a processor that operates as a finite-state machine is known in the art and Potkonjak’s teaching is an example (paragraph [0062, lines 4-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neill and Wasily’s teachings of updating a revocation list with a medical device with an integrated circuit comprising a processor for executing authentication commands with Potkonjak’s teaching of a processor that operates as a finite-state machine because the result would be predictable and resulted in the processor characterized as being a finite state machine.
11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Neill et al.  (US 7,801,869), hereinafter “Neill”, in view of Pinner et al. (US 20200021574 A1), hereinafter “Pinner”, and in view of Traw et al. (US 5,949,877), hereinafter “Traw”.
Regarding claim 18, Neill and Pinner disclose the method of claim 17.  Neill and Pinner do not explicitly disclose wherein the certificate signature and the signature of the subset of the master revocation list are separate from each other.  However, using different signatures to sign a part of a message and the entire message is known in the art and Traw’s teaching is an example (Col. 7, lines 5-35: Device A’s certificate is signed by the license authority; the message is signed by a device A’s key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neill and Pinner’s teachings of updating a revocation list with updating data for a list by identifying data missing from the list with data present in another list with Traw’s teaching of using different signatures to sign a part of a message and the entire message to have a predictable result of signing the certificate and the subset of the master revocation list differently-in separate way.  The motivation to do so would be for secure communication between two parties as taught by Traw (Col. 1, lines 5-9 and 42-48).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T LE/Examiner, Art Unit 2495